Citation Nr: 0722986	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1956 to 
September 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty service or for several years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.  

2.  Tinnitus was not manifested during the veteran's active 
duty service or for several years thereafter, nor is any 
current tinnitus otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   In an April 2006 VCAA letter, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim and establish a 
disability rating and an effective date of the disability, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error as the April 2006 VCAA letter informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. at 157.

The veteran claims that he has tinnitus and hearing loss due 
to in-service exposure to grenade, helicopters and generators 
while not wearing hearing protection.  He claims the onset of 
his tinnitus was in 1957 following an explosion.  An August 
1958 evaluation indicated whispered voice testing 15/15.  The 
veteran asserts that he was informed he had hearing loss upon 
separation from service.  Prior to October 31, 1967 service 
department records used the American Standards Association 
(ASA) units.  Below is the report of the veteran's September 
1959 separation examination, converted to International 
Standard Organization (ISO) units, pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25

15

20
LEFT
30

10

15

The veteran states he started wearing hearing aids in 1967.  
He claims that his only post service exposure to acoustic 
trauma was while he was employed by Boeing in 1963 and 
engaged in sandblasting in 1966.  Private medical records 
dated in 1976 showed diagnoses of bilateral high frequency 
hearing loss and tinnitus.  

In September 2001 a private doctor noted that since service, 
the veteran has had a long history of noise exposure 
occupationally.  In February 2004 the Department of Labor and 
Industries of Washington State allowed the veteran's claim 
for occupational noise induced hearing loss.  The date of 
injury for the veteran's claim was set as June 1964.  

The veteran's May 2006 VA audiological evaluation reported 
bilateral profound high frequency sensorineural hearing loss 
and bilateral tinnitus.  It was noted that the veteran was 
exposed to noise in service but also exposed during 
postservice farming, work at Boeing, in a warehouse, and as a 
drywall contractor.  He also participated in hunting or 
recreations shooting and ridden motorcycles or personal 
watercraft without hearing protection.  The examiner opined 
that the veteran's hearing loss and tinnitus probably started 
in the military and were aggravated by post military noise 
exposure, however the examiner stated that the veteran's 
hearing loss is less likely than not related to military 
service.  The examiner stated that he could not state with 
certainty the degree to which military noise exposure 
contributed to the veteran's current hearing loss without 
resorting to mere speculation.  It was indicated that the 
etiology of the tinnitus was due to the same cause as the 
hearing loss.  

A subsequent September 2006 VA opinion by a different 
examiner concluded that the veteran's hearing loss and 
tinnitus were not caused by service as his separation 
examination was normal and there has been a worsening 
following separation, specifically between 2001 and 2006.  

In April 2007 the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  The VHA examiner 
opined that the veteran's hearing loss and tinnitus are not 
as likely related to his military service based on normal 
hearing upon discharge from service and employment records 
showing exposure to noisy occupation after service.  The 
examiner noted that progressive high frequency sensorineural 
hearing loss were first documented over 18 years after 
discharge from service.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
bilateral hearing loss and tinnitus 
are related to service.  Service medical records lack 
documentation of complaints and treatment for hearing loss 
and tinnitus.  While the May 2006 examiner indicated a 
possibility that the veteran's hearing loss and tinnitus may 
be due to service, it was concluded that it is less likely 
that the disorders are due to service.  Both the September 
2006 examiner and the April 2007 VHA examiner opined that the 
veteran's hearing loss and tinnitus are not due to service.  
Furthermore, post service medical records do not relate the 
veteran's current hearing loss and tinnitus to service.  Any 
reference to service is merely history as reported by the 
veteran.  The Board is thus led to the conclusion that there 
is a preponderance of evidence against a finding that the 
veteran has bilateral hearing loss and tinnitus due to 
service.  

In sum, all of the competent (medical) evidence weighs 
against a finding that the veteran's bilateral hearing loss 
and tinnitus are due to service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  Entitlement to service connection for tinnitus is 
denied. 



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


